        Case 20-33283 Document 22 Filed in TXSB on 08/13/20 Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN RE:                                        §                 Case No. 20-33283
      Seth Marcus Bordelon                    §                 Chapter 7
                                              §
       Debtor.                                §

                                   CERTIFICATE OF SERVICE

       I, Shirley Stubbs, being a person at least 18 years of age, do hereby certify that I have

forwarded, the following documents filed in the above entitled matter by way of the methods

identified below to the person and entities identified below.


       For items listed under the heading “Notice will not be electronically mailed to:” service is

by pre-paid first class US Mail.


Documents Served:


 Doc. No.    Description of Document
 18          Amended Schedule E/F and Summary of Schedules
 19          Amended Matrix



Methods of Service:


20-33283 Notice will be electronically mailed to:

Seth Marcus Bordelon
mbordelon@icloud.com

Allison D Byman
adb@bymanlaw.com, adb@trustesolutions.net;rww.trustee1@gmail.com;cadb11@trustesolutio
ns.net;rah@bymanlaw.com

John P Dillman on behalf of Creditor Harris County
houston_bankruptcy@publicans.com
        Case 20-33283 Document 22 Filed in TXSB on 08/13/20 Page 2 of 2




US Trustee
USTPRegion07.HU.ECF@USDOJ.GOV

Donald L Wyatt on behalf of Debtor Seth Marcus Bordelon
don.wyatt@wyattpc.com, don.wyatt@ecf.courtdrive.com;kathryn.dahlin@wyattpc.com;shirley.
stubbs@wyattpc.com

20-33283 Notice will not be electronically mailed to:

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541

Klein ISD
c/o Harris County Assessor
P O Box 4663
Houston TX 77210-4663

NW Harris County MUD #30
P O Box 1368
Friendswood TX 77549-1368


Dated: August 13, 2020
                                                        /s/ Shirley Stubbs
                                                        Shirley Stubbs
                                                        Paralegal
                                                        ATTORNEY DONALD WYATT, PC
                                                        26418 Oak Ridge Drive
                                                        The Woodlands, Texas 77380
                                                        281-419-8733 Phone
                                                        281-419-8703
